DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on February 22, 2022 is acknowledged. Claims 12 and 16-24 are pending in this application. Claim 12 has been amended. Claims 1-11 and 13-15 have been cancelled. Claims 16-24 are new. All pending claims are under examination in this application.  

Withdrawn Rejections/Objections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-7, 9-10, 12,  and 14-15 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A; translation provided) in view of Song et al. (KR 1020120129474; translation provided) has been withdrawn in view of Applicants cancelation of claims 1, 4-7, 9-10, and 14-15 and in view of Applicants amendment to claim 12 to recite a dosing limitation. 

New or Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 16-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A) in view of Song et al. (KR 1020120129474), as evidenced by Tashkin et al. (Bronchodilator responsiveness in patients with COPD, European Respiratory Journal  2008 31: 742-750) and Burney et al. (Forced vital capacity, airway obstruction and survival in a general sample from the USA, Thorax 2011; 66: 49-54). 
Shin discloses a pharmaceutical composition comprising an ethanolic extract of Salvia plebeia R. Br. for preventing or treating respiratory inflammatory disease (abstract). 
The composition comprises 0.1-50% by weight of the extract (page 6). 
Shin does not disclose the use of red ginseng. 
Song discloses a pharmaceutical compositions comprising an extract of red ginseng for treating and preventing inflammatory diseases including bronchial asthma (a respiratory disease) (abstract).
The composition comprises 0.1-50% weight based on the total weight of the combination (page 5). 
As noted each reference (Shin and Song) disclose their composition comprises 0.1-50% of their respective extracts in their compositions, therefore, it would be reasonable to prepare a combined compositions utilizing both extracts in a composition having a ratio within the recited range. 
Both references disclose an ethanolic extract, which is a C2 alcohol. 
While the combination of Shin and Song do not disclose the administered dose, Shin does disclose the amount of administration done with the extract varies according to state and weight of the patient,  the extent of the disease, the  formulation, and the administration route and period. However, period can be selected by the person skilled in the art. But amount of (0.001~100) mg/kg is divided by the day and time to the several occasions (page 6).  
Regarding claim 16, as noted above, As noted each reference (Shin and Song) disclose their composition comprises 0.1-50% of their respective extracts in their compositions, therefore, it would be reasonable to prepare a combined compositions utilizing both extracts in a composition having a ratio within the recited range. 
Regarding claims 17-18,  as noted above, While the combination of Shin and Song do not disclose the administered dose, Shin does disclose the amount of administration done with the extract varies according to state and weight of the patient,  the extent of the disease, the  formulation, and the administration route and period. However, period can be selected by the person skilled in the art. But amount of (0.001~100) mg/kg is divided by the day and time to the several occasions (page 6).  
Regarding claims 19-20, it is noted that a patient suffering from asthma and COPD are in need of increasing bronchodilator response, as evidenced by Tashkin and Burney.  
Regarding claim 21, the limitations recited in the instant claims are deemed a necessary result of the administration of the composition.  Since the prior art disclosed the composition, it would necessarily result in the same limitations. 
Regarding claims 23-24, Shin discloses respiratory inflammation disease include rhinitis, tonsillitis,  sore throat, pneumonia, asthma, and chronic obstructive pulmonary disease (page 6). 
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have to combine the pharmaceutical compositions of Shin and Song to treat respiratory inflammatory disease since both references are drawn to the same field of endeavor. It has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from there having been individually taught in prior art.

Claims 12 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A) in view of Song et al. (KR 1020120129474), as evidenced by Tashkin et al. (Bronchodilator responsiveness in patients with COPD, European Respiratory Journal  2008 31: 742-750) and Burney et al. (Forced vital capacity, airway obstruction and survival in a general sample from the USA, Thorax 2011; 66: 49-54) and further in  view of Aaron et al. (Time course and pattern of COPD exacerbation onset, Thorax, 2012:67:238-243). 
The teachings of Shin and Song are discussed above. 
The combination does not disclose the patient has suffered from the symptoms of cough, sputum and dyspnea for at least a month. 
Aaron discloses the time course and pattern of COPD exacerbation onset. Aaron discloses patients recording episodes of worsening respiratory terms (Results). Patients were followed for a minimum of two years. Symptoms were classified as major (dyspnea, sputum purulence and sputum volume) and minor (nasal discharge/congestion and cough).  (Methods). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have administered the composition of Shin and Song to a person suffering from COPD with symptoms lasting over a month since Aaron discloses COPD is a progressive condition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615